Case 20-11768-CSS Doc 384 Filed 08/28/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

IN RE:

LUCKY BRAND DUNGAREES, LLC,

ET AL.,

Debtor.

Case No. BK: 20-11768
Chapter 11

ee ee ae

ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

COMES NOW the Oklahoma County Treasurer a creditor herein, and

enters it appearance herein and request that all notices, pleadings or other

documents filed herein be sent to its representatives at the following address:

Dated: AUGUST 28, 2020

GRETCHEN CRAWFORD,
Assistant District Attorney
Oklahoma County Treasurer
320 Robert S. Kerr, Room 505
Oklahoma City, Okla. 73102
(405)-713-1685

Respectfully submitted,

OKLAHOMA COUNTY TREASURER
By:

s/Gretchen Crawford
Gretchen Crawford, OBA #14651
Assistant District Attorney
Oklahoma County Treasurer
320 Robert S. Kerr, Room 505
Oklahoma City, Okla. 73102
(405)-713-1685
grecra@oklahomacounty.org
Case 20-11768-CSS Doc 384 _ Filed 08/28/20 Page 2 of 2

CERTIFICATE OF SERVICE

| hereby certify that on the _ 28" day of AUGUST 2020, |
electronically transmitted the foregoing NOTICE to the Clerk of Court and upon
the following Registrants using the CM/ECF System for filing and transmittal of
Notice of Electronic Filing.

 

CHRISTINA M. CRAIGE

LATHAM & WATKINS LLP

355 SOUTH GRAND AVE., STE 100
LOS ANGELES, CA 90071

GEORGE A. DAVIS
LATHAM & WATKINS LLP
885 THIRD AVENUE
NEW YORK, NY 10022

BETSY LEE FELDMAN

YOUNG CONAWAY STARGATT & TAYLOR
RODNEY SQUARE

1000 NORTH KING STREET
WILMINGTON, DE 19801

U.S. TRUSTEE

OFFICE OF THE U.S. TRUSTEE

J. CALEB BOGGS FEDERAL BUILDING
844 KING STREET, STE 2207
LOCKBOX 35

WILMINGTON, DE 19801

EPIQ CORPORATE RESTRUCTURING, LLC
777 THIRD AVENUE, 12'4 FLOOR
NEW YORK, NY 10017

s/Gretchen Crawford
Gretchen Crawford
